DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 24-40 are pending and are under consideration.

3. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 24-40 are allowed.

The response and claim amendment filed on 6/23/21 obviate the rejections under 35 U.S.C.102 and 103.  The currently amended claims limit the chromatographic material to cation exchange membrane.  The Knudson reference (IDS reference, J. of Chromatography A, vol. 907, 2001, p. 145-154) teaches that economic and process restrictions, cation exchange membranes are not advantageous in purifying antibody and the anionic exchange membrane is suitable in flow-through mode.  In addition, the art recognizes (U.S. Pat. 7,662,930, newly cited) that the cation exchange "column" chromatography is advantageous in purifying antibodies but anion exchange “membrane” flow-through is useful in polishing antibody.  No cation exchange "membrane” flow through is suggested in the art.
 
The terminal disclaimer filed on 10/12/21 obviates the nonstatutory obviousness type double patenting rejection over U.S. Pat. 9,493,548 and 10,590,186.

4.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
October 14, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644